Luke, J.
J. M. Elders was indicted for trespass in that he did “willfully cut, fell, take, and carry away 100 cypress trees used for cross-ties from the lands of National Land Company. . .” The jury found the defendant guilty, and he moved for a new trial solely upon the general grounds.
Briefly stated, the case made by the State’s witnesses is, that the defendant, who owned a place adjacent.to a large tract of land belonging to the National Land Company, directed two negroes, who were cutting cross-ties on halves for him, to cut trees on the land of said company, and that the said negroes did as directed by the defendant. The defendant introduced no evidence, but, in his statement to the jury, denied that he directed the negroes to cut trees beyond his land line, or that he knew that they were cutting on the land of said company.
The jury being the exclusive judges of the weight of the evidence and the credibility of the witnesses, this court can not disturb their verdict.

Judgment affirmed.


Broyles, O. J., concurs. Bloodworth, J., absent on account of illness.